Exhibit a (9) under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K FEDERATED MUNICIPAL SECURITIES INCOME TRUST Amendment No. 26 DECLARATION OF TRUST As dated August 6, 1990 This Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 of ArticleIII from the Declaration of Trust and substitute in its place the following: "Section 5.Establishment and Designation of Series orClass.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust are established and designated as: Federated Michigan Intermediate Municipal Trust Class A Shares Federated Municipal High Yield Advantage Fund Class A Shares Class B Shares Class C Shares Class F Shares Federated New York Municipal Income Fund Class A Shares Class B Shares Federated Ohio Municipal Income Fund Class A Shares Class F Shares Federated Pennsylvania Municipal Income Fund Class A Shares Class B Shares” The undersigned hereby certify that the above stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 14th day of August, 2009, to become effective on the 4th day of December, 2009. WITNESS the due execution hereof this 14th day of August, 2009. /s/ John F. Donahue /s/ J. Christopher Donahue John F. Donahue J. Christopher Donahue /s/ John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/ Maureen Lally-Green /s/ John S. Walsh Maureen Lally-Green John S. Walsh /s/ Peter E. Madden /s/ James F. Will Peter E. Madden James F. Will
